Exhibit 10.4

WARRANT AMENDMENT AGREEMENT

This Warrant Amendment Agreement (this “Agreement”) is dated as of February 2,
2010, between XOMA Ltd., a Bermuda company (the “Company”), and each holder of
June Warrants (as defined below) identified on the signature pages hereto (each,
including its successors and assigns, a “Holder” and collectively the
“Holders”).

WHEREAS, the Company issued and sold to the Holders, and the Holders purchased
from the Company, the June Warrants pursuant to the June Purchase Agreement (as
defined below); and

WHEREAS, the Company and the Holders wish to amend the terms of the June
Warrants as further described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Holder agree as
follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

“Amended June Warrant Shares” means, the share of Common Stock issued and
issuable upon exercise of the Amended June Warrant Certificates.

“Amendment Fee Amount” means, as to each Holder, the amount to be paid for the
amendments to the June Warrants hereunder as specified below such Holder’s name
on the signature page of this Agreement and next to the heading “Amendment Fee
Amount” in United States dollars, it being understood that the each Holder’s
Amendment Fee Amount shall equal its pro rata share, based the portion of the
June Warrants held as of the date hereof by such Holder, of the total amount the
Company has agreed to pay all Holders and other holders of the June Warrants.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the amendment of the June Warrants pursuant to
Section 2.1.



--------------------------------------------------------------------------------

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Company’s obligations to pay the Amendment Fee
Amount and (ii) the Company’s obligations to deliver the Amended June Warrant
Certificates, in each case, have been satisfied or waived.

“Common Stock” means the common shares of the Company, par value $0.0005 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“June Purchase Agreement” means the Securities Purchase Agreement dated as of
June 5, 2009 between the Company, the Holders and the other purchasers
identified on the signature pages thereto.

“June Warrants” means the Warrants to Purchase Common Stock delivered to the
Holders pursuant to the June Purchase Agreement, each in the form of Exhibit A
attached thereto.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).

“Transaction Documents” means this Agreement, the Amended June Warrant
Certificates and any other documents or agreements executed in connection with
the transactions contemplated hereunder.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
June Warrants.

 

2



--------------------------------------------------------------------------------

ARTICLE II.

AMENDMENT; EXCHANGE OF CERTIFICATES

2.1 Amendments. Upon the terms and subject to the conditions set forth herein,
the Company and the Holders each hereby agree to the amendments to the June
Warrants set forth in the form of Amended and Restated Warrant to Purchase
Common Stock attached hereto as Exhibit A (the “Amended June Warrant
Certificate”).

2.2 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company agrees to deliver, and the Holders, severally and
not jointly, agree to accept, an Amended June Warrant Certificate for that
number of June Warrants then held by such Holder as specified below such
Holder’s name on the signature page of this Agreement and next to the heading
“June Warrant Shares”. On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company shall deliver to each Holder, via wire
transfer or a certified check of immediately available funds equal to such
Holder’s Amendment Fee Amount as set forth on the signature page hereto executed
by such Holder. Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur at the offices of Cahill Gordon &
Reindel LLP, 80 Pine Street, New York, NY or such other location as the parties
shall mutually agree.

2.3 Deliveries.

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Holder the following:

(i) this Agreement duly executed by the Company; and

(ii) an Amended June Warrant Certificate representing June Warrants registered
in the name of such Holder to purchase up to a number of shares of Common Stock
equal to such Holder’s June Warrants (such June Warrant certificate may be
delivered within three Trading Days of the Closing Date); and

(iii) such Holder’s Amendment Fee Amount by wire transfer to the account as
specified in writing by the Company.

(b) On or prior to the Closing Date, each Holder shall deliver or cause to be
delivered to the Company the following:

(i) this Agreement duly executed by such Holder; and

(ii) such Holder’s original certificate representing its June Warrants (such
Warrant certificate may be delivered within three Trading Days of the Closing
Date).

2.4 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on the Closing Date of the
representations and warranties of the Holders contained herein (unless as of a
specific date therein);

 

3



--------------------------------------------------------------------------------

(ii) all obligations, covenants and agreements of each Holder required to be
performed at or prior to the Closing Date shall have been performed; and

(iii) the delivery by each Holder of the items set forth in Section 2.2(b) of
this Agreement.

(b) The respective obligations of the Holders hereunder in connection with the
Closing are subject to the following conditions being met:

(i) the accuracy in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

(v) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Holder, makes it
impracticable or inadvisable to purchase the Securities at the Closing.

 

4



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Holder:

(a) Organization and Qualification. The Company and each of its subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any such subsidiary is in violation nor default of any
of the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents. Each of the Company and its
subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and its
subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s shareholders in connection
therewith other than in connection with the Required Approvals. Each Transaction
Document to which it is a party has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(c) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby to which it is a party do not and will not
(i) conflict with or violate any provision of the Company’s or any of its
subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien or encumbrance upon any of
the properties or assets of the Company or any such subsidiary,

 

5



--------------------------------------------------------------------------------

or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or subsidiary
debt or otherwise) or other understanding to which the Company or any such
subsidiary is a party or by which any property or asset of the Company or any
such subsidiary is bound or affected, or (iii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or any of its subsidiaries is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or any of its subsidiaries is bound
or affected; except in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
such filings as are required to be made under applicable Bermuda and state
securities laws (collectively, the “Required Approvals”).

(e) Warrants Freely Tradeable. After giving effect to the amendments provided
for herein, the Warrants, as represented by the Amended Warrant Certificates,
shall retain their status as freely-tradeable securities.

(f) Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the Amended Warrant Certificates (including the
corresponding Amended Warrant Shares) may be tacked onto the holding period of
the Warrants and the Company agrees not to take a position contrary to this
Section 3.1(f).

(g) Absence of Litigation. Except as disclosed or incorporated by reference in
the Preliminary Prospectus Supplement dated February 1, 2010 of the Company (the
“Preliminary Prospectus Supplement”), there is no action, suit, proceeding,
inquiry or investigation before or by the Company’s principal market, any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against the Company or any of
the Company’s subsidiaries or any of the Company’s or the Company’s
subsidiaries’ officers or directors in their capacities as such, which action,
suit, proceeding, inquiry or investigation, if determined adversely to the
Company, its subsidiary or their respective officer or director, as the case may
be, would have a Material Adverse Effect.

(h) Absence of Certain Changes. Since the date of the last audited financial
statements included in the filings required to be filed by the Company with the
Securities and Exchange Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), there has been no
change or development that has had or could reasonably be expected to have a
Material Adverse Effect.

(i) Acknowledgment Regarding the Holder’s Acquisition of Securities. The Company
acknowledges and agrees that each of the Holders is acting solely in the
capacity of arm’s length acquiror with respect to the Transaction Documents and
the transactions contemplated

 

6



--------------------------------------------------------------------------------

hereby and thereby and that no Holder is an officer or director of the Company.
The Company further acknowledges that none of the Holders not acting as a
financial advisor or fiduciary of the Company or any of its subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by any Holder
or any of their respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Holders’ agreement to amend the Warrants. The Company
further represents to each Holder that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(j) Disclosure. Except for the transactions contemplated by this Agreement, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Holders or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information which is not otherwise disclosed or incorporated by reference in the
Preliminary Prospectus Supplement. The Company understands and confirms that the
Holders will rely on the foregoing representations in effecting transactions in
the securities of the Company. All disclosure provided to the Holders regarding
the Company and its subsidiaries, their business and the transactions
contemplated hereby furnished by or on behalf of the Company is true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. The press
releases issued by the Company or its subsidiaries during the twelve (12) months
preceding the date of this Agreement taken as a whole do not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

3.2 Representations and Warranties of the Holders. Each Holder, for itself and
for no other Holder, hereby represents and warrants as of the date hereof and as
of the Closing Date to the Company as follows (unless as of a specific date
therein):

(a) Organization; Authority. Such Holder is either an individual or an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and performance by such
Holder of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate, partnership, limited liability company or
similar action, as applicable, on the part of such Holder. Each Transaction
Document to which it is a party has been duly executed by such Holder, and when
delivered by such Holder in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Holder, enforceable against it
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

7



--------------------------------------------------------------------------------

(b) Title to June Warrants. Such Holder (a) is the record and beneficial owner
of and has good and valid title to the June Warrants being amended hereby, free
and clear of any lien or encumbrance, and (b) has not, in whole or in part,
(i) assigned, transferred, hypothecated, pledged (other than in connection with
a bona fide margin agreement or other loan or financing arrangement that is
secured by the Warrants) or otherwise disposed of its June Warrants or its
rights in such June Warrants being amended hereby or (ii) given any person or
entity any transfer order, power of attorney or other authority of any nature
whatsoever with respect to such June Warrants.

(c) Holder Status. Such Holder is, and on each date on which it exercises any
June Warrants, it will be, either: (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act. Such Holder is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act.

(d) Experience of Such Holder. Such Holder, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the amendments contemplated hereby, and has so evaluated the merits and risks of
such amendments. Such Holder is able to bear the economic risk of an investment
in the Amended June Warrant Certificates and the Amended June Warrant Shares
and, at the present time, is able to afford a complete loss of such investment.

(e) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Holder has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Holder, directly
or indirectly executed any purchases or sales, including Short Sales, of the
securities of the Company during the period commencing as of the time that such
Holder first received a term sheet (written or oral) as of the Company or any
other Person representing the Company setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior to the
execution hereof. Notwithstanding the foregoing, in the case of a Holder that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Holder’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Holder’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the securities
covered by this Agreement. Other than to other Persons party to this Agreement,
such Holder has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction). Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to affect Short Sales or similar
transactions in the future.

 

8



--------------------------------------------------------------------------------

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Disclosure. The Company shall, by 9:00 a.m. (New York City time) on the
Trading Day immediately following the date hereof, issue a press release
disclosing the material terms of the transactions contemplated hereby, and a
Current Report on Form 8-K (the “Form 8-K”) including this Agreement and the
form of Amended Warrant Certificates as exhibits thereto. From and after the
issuance of such press release and Form 8-K , the Company shall have publicly
disclosed all material, non-public information delivered to any of the Holders
by the Company or any of its subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
hereby. The Company and each Holder shall consult with each other in issuing any
other press releases with respect to the transactions contemplated hereby, and
neither the Company nor any Holder shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Holder, or without the prior
consent of each Holder, with respect to any press release of the Company, which
consent shall not unreasonably be withheld or delayed, except if such disclosure
is required by law, in which case the disclosing party shall promptly provide
the other party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Holder, or include the name of any Holder in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Holder, except (a) as required by federal securities law in
connection with the filing of final Transaction Documents (including signature
pages thereto) with the Commission and (b) to the extent such disclosure is
required by law or Trading Market regulations, in which case the Company shall
provide the Holders with prior notice of such disclosure permitted under this
clause (b).

4.2 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will provide any Holder or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Holder shall have executed a written agreement with the
Company regarding the confidentiality and use of such information. The Company
understands and confirms that each Holder shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

4.3 Certain Transactions and Confidentiality. Each Holder, severally and not
jointly with the other Holders, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced. Each Holder, severally and not jointly with the other
Holders, covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company, such Holder will maintain the
confidentiality of the existence and terms of this transaction. Notwithstanding
the foregoing and notwithstanding anything contained in this Agreement to the
contrary, the Company expressly acknowledges and agrees that (i) no Holder makes
any representation, warranty or covenant hereby that it will not engage in
effecting transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced,
(ii) no Holder shall be restricted or prohibited from effecting any transactions

 

9



--------------------------------------------------------------------------------

in any securities of the Company in accordance with applicable securities laws
from and after the time that the transactions contemplated by this Agreement are
first publicly announced and (iii) no Holder shall have any duty of
confidentiality to the Company or its subsidiaries after the issuance of the
initial press release describing this transaction. Notwithstanding the
foregoing, in the case of a Holder that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Holder’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Holder’s assets, the covenant set forth above shall only apply with respect to
the portion of assets managed by the portfolio manager that made the investment
decision to amend the June Warrants as provided in this Agreement.

4.4 Status of Warrants and Warrant Shares. The Company hereby covenants and
agrees that (a) the amendment of the June Warrants in accordance with this
Agreement, as represented by the Amended June Warrant Certificates, will not
alter the status of the June Warrants as not being “restricted securities”
within the meaning of Rule 144(a)(3) of the Securities Act, (b) no such Amended
June Warrant Certificate will contain any restrictive legend of any kind, and
(c) the Amended June Warrant Shares, when issued upon exercise of the Amended
June Warrant Certificate, (i) will not be “restricted securities” within the
meaning of Rule 144(a)(3) of the Securities Act, (ii) will be issued by
electronic delivery to the Holder at the applicable balance account at DTC
without any restrictive legend of any kind and (iii) will be freely tradeable on
the Company’s principal Trading Market. Notwithstanding the foregoing, the
Company agrees, without the need for any action by any Holder, to take any and
all actions reasonably necessary, including the issuance by its legal counsel of
any necessary legal opinions addressed to Company’s transfer agent, to issue the
Amended June Warrant Shares upon exercise of the applicable Amended June Warrant
Certificates without restriction and without containing any restrictive legend.

4.5 Other Agreements Regarding June Warrants. The Company hereby represents and
warrants as of the date hereof that none of the terms offered to any Person with
respect to any amendment, settlement or waiver relating to the June Warrants is
more favorable to such Person than those of the Holders.

ARTICLE V.

MISCELLANEOUS

5.1 Amendment of June Purchase Agreement. The June Purchase Agreement is hereby
amended as follows:

(i) All references to “Warrants” shall be amended to include Amended June
Warrant Certificates.

(ii) All references to “Warrant Shares” shall be amended to include the Amended
June Warrant Shares.

 

10



--------------------------------------------------------------------------------

(iii) The defined term “Transaction Documents” is hereby amended to include this
Agreement and the Amended June Warrant Certificates.

5.2 Termination. This Agreement may be terminated by any Holder, as to such
Holder’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Holders, by written notice to the
other parties, if the Closing has not been consummated on or before five
(5) Business Days from the date hereof; provided, however, that no such
termination will affect the right of any party to sue for any breach by the
other party (or parties).

5.3 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of the Amended June Warrant Certificates to the Holders.

5.4 Entire Agreement. The Transaction Documents, together with the exhibits
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules. Except as
expressly modified, supplemented or amended hereby, the June Purchase Agreement
remains in full force and effect.

5.5 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

5.6 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Holder or Holders affected by such amendment,
or the case of a waiver, by the party against whom enforcement of any such
waived provision is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

11



--------------------------------------------------------------------------------

5.7 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Holder (other than by merger). Any
Holder may assign any or all of its rights under this Agreement to any Person to
whom such Holder assigns or transfers any June Warrants, provided that such
transferee agrees in writing to be bound, with respect to the transferred June
Warrants, by the provisions of the Transaction Documents that apply to the
“Holders.”

5.9 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.8 and except that the
Placement Agents may rely on the representations and warranties made by each of
the parties hereto.

5.10 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then, in addition to the obligations of the Company under Section 4.8
of the June Purchase Agreement, the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

5.11 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Amended June Warrant Certificates.

 

12



--------------------------------------------------------------------------------

5.12 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.13 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.14 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Holder exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Holder
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights; provided, however, that
in the case of a rescission of an exercise of a June Warrant, the applicable
Holder shall be required to return any shares of Common Stock subject to any
such rescinded exercise notice concurrently with the return to such Holder of
the aggregate exercise price paid to the Company for such shares and the
restoration of such Holder’s right to acquire such shares pursuant to such
Holder’s June Warrant (including, issuance of a replacement warrant certificate
evidencing such restored right).

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Holders and
the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Holder pursuant to any Transaction Document or a Holder enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation,

 

13



--------------------------------------------------------------------------------

any bankruptcy law, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

5.17 Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder under any Transaction Document are several and not joint with the
obligations of any other Holder, and no Holder shall be responsible in any way
for the performance or non-performance of the obligations of any other Holder
under any Transaction Document. Nothing contained herein or in any other
Transaction Document, and no action taken by any Holder pursuant thereto, shall
be deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents. Each Holder shall
be entitled to independently protect and enforce its rights including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose. Each Holder
has been represented by its own separate legal counsel in their review and
negotiation of the Transaction Documents. For reasons of administrative
convenience only, each Holder and its respective counsel have chosen to
communicate with the Company through Proskauer Rose LLP. Proskauer Rose LLP does
not represent any of the Holders and only represents the Placement Agents. The
Company has elected to provide all Holders with the same terms and Transaction
Documents for the convenience of the Company and not because it was required or
requested to do so by any of the Holders.

5.18 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

5.19 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

5.20 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

(Signature Pages Follow)

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Amendment
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

XOMA LTD. By:  

 

  Name:   Title:

Address for Notice: 2910 Seventh Street, Berkeley CA 94710

Fax: (510) 649 7571

With a copy to (which shall not constitute notice):

Geoff Liebmann

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Direct Fax 212-378-2295

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR HOLDER FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Warrant Amendment Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Holder:                                          
                                         
                                                                       

Signature of Authorized Signatory of Holder:
                                         
                                                                

Name of Authorized Signatory:                                          
                                         
                                               

Title of Authorized Signatory:                                          
                                         
                                                   

Email Address of Authorized Signatory:                                       
                                                                              

Facsimile Number of Authorized Signatory:
                                         
                                                                    

Address for Notice of Holder:

Address for Delivery of June Warrants for Holder (if not same as address for
notice):

Amendment Fee Amount: $            

June Warrant Shares:             

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

16